ACCEPTED
                                                                                          03-14-00706-CV
                                                                                                  4511961
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/16/2015 1:50:58 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00706-CV

                     IN THE THIRD COURT OF APPEALS       FILED IN
                                                   3rd COURT OF APPEALS
                              AUSTIN, TEXAS            AUSTIN, TEXAS
                                                                 3/16/2015 1:50:58 PM
                            ENTERGY TEXAS, INC.,                   JEFFREY D. KYLE
                                     Appellant                           Clerk


                                          v.

                PUBLIC UTILITY COMMISSION OF TEXAS,
                                  Appellee

                    UNOPPOSED MOTION FOR EXTENSION
                    OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant Entergy Texas, Inc. files this motion for extension of time to file

its reply brief in the above-referenced case. In support of the motion, Appellant

shows as follows:

      Appellees Public Utility Commission of Texas and Office of Public Utility

Counsel filed their response briefs on March 6, 2015. Appellee State Agencies

filed its response brief on March 9, 2015. Appellant’s replies to those filings are

currently due on March 26 and 30, 2015.          Appellant requests thirty-two-day

extension of the first deadline, and a twenty-eight-day extension of the second

deadline. Appellant has not previously sought an extension of either of these

deadlines. If the Court grants this extension request, Appellant’s reply brief will be

due on April 27, 2015.
         Appellant’s counsel requires additional time to prepare ETI’s reply brief

because counsel has had conflicting deadlines in other cases.                First, the

undersigned represents ETI in Entergy Texas, Inc. v. Public Utility Commission,

No. 03-14-00735-CV, pending before this Court, and ETI’s appellant’s brief is due

in that case on March 31, 2015. The undersigned also represents the petitioner in a

case set to be orally argued at the Texas Supreme Court on March 24, 2015. See

Kachina Pipeline Co., Inc. v. Lillis, Case No. 13-0596, in the Texas Supreme

Court.

         Appellant is not seeking to extend the deadline for filing its brief merely for

delay, but so that justice may be served. Accordingly, Appellant Entergy Texas,

Inc. respectfully requests this Court extend the deadline for filing the reply brief to

April 27, 2015. Appellant further seeks any other relief to which it may show itself

justly entitled.

                                   Respectfully submitted,

                                   DUGGINS WREN MANN & ROMERO, LLP


                                   By:     /s/ Marnie A. McCormick
                                         Marnie A. McCormick
                                         State Bar No. 00794264
                                         mmccormick@dwmrlaw.com
                                         P. O. Box 1149
                                         Austin, Texas 78767-1149
                                         (512) 744-9300
                                         (512) 744-9399 fax


                                             2
                                     ATTORNEYS FOR APPELLANT
                                     ENTERGY TEXAS, INC.




                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with counsel representing all other parties, and
they do not oppose this motion.


                                        /s/ Marnie A. McCormick
                                       Marnie A. McCormick




                                          3
                         CERTIFICATE OF SERVICE

       The undersigned counsel certifies that the foregoing document was
electronically filed with the Clerk of the Court using the electronic case filing
system of the Court, and that a true and correct copy was served on the following
lead counsel for all parties via electronic service on the 16th day of March, 2015:

Elizabeth R. B. Sterling
Environmental Protection Division
Office of the Attorney General
P. O. Box 12548 (MC 066)
Austin TX 78711-2548
Counsel for Appellee Public Utility Commission of Texas

Rex D. VanMiddlesworth
Benjamin Hallmark
Thompson Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin TX 78701
Counsel for Intervenor Texas Industrial Energy Consumers

Katherine H. Farrell
Administrative Law Division
Office of the Attorney General
P. O. Box 12548
Austin TX 78711-2548
Counsel for Intervenor State Agencies

Ross Henderson
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P. O. Box 12397
Austin TX 78711-2397
Counsel for Intervenor Office of Public Utility Counsel


                                         /s/ Marnie A. McCormick
                                        Marnie A. McCormick



                                          4